Examiner’s Comments
Instant office action is in response to communication filed 5/24/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-4, 10 and 12-15 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ken Thompson (Registration No. 72,001) on 06/08/2021.

The application has been amended as follows: 

5. (Cancelled) 6. (Cancelled) 
7. (Cancelled) 8. (Cancelled) 9. (Cancelled) 11. (Cancelled)
15. (Currently Amended) A computer software program comprising computer-readable instructions, such that said instructions, when read on a computer, cause said computer to perform a method according to claim12.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “an interface adapted to communicate with a plurality of components of an industrial control system via a data network; a security assignor adapted to access a first component among said plurality of components via said interface, and adapted to assign a first security level pertaining to said first component to said first component for storage of said first security level in said first component; said security assignor further adapted to access a second component among said plurality of components via said interface, and to assign a second security level pertaining to said second component to said second component for storage of said second security level in said second component, wherein said second component is different from said first component; wherein said security assignor is adapted to assign 
by said first component; and/or wherein said security assignor is adapted to receive a message from said second component indicating that said second security level has been adopted by said second component, or cannot be adopted by said second component.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Grgic etal. (US Pre-Grant Publication No: 2015/0018983) (Art furnished in IDS 12/7/2018) teaches “The claimed subject matter provides a system and/or method that facilitates employing safety within an industrial environment. An enhancing component can implement at least one of a security level, authentication, authorization, or an access right to a validated action to at least one of the controller or the controller engine instance. The enhancing component can further separate two or more entities within the industrial environment, the first entity related to process control and the second entity related to process safety. Additionally, the enhancing component can employ at least one of a backup controller or a backup controller engine instance in the event of at least one of a software error or a hardware error within the industrial environment.” but does not teach the indicated subject matter above.
Another art of record Park et al. (US Pre-Grant Publication No: 2015/0082406) teaches “According to an aspect of the present disclosure, a method for controlling access to a plurality of electronic devices is disclosed. The method includes detecting whether a first device is in 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492